1


 1   November 19, 2015
 2

 3   03-15-00625-CV
 4   TC #C-1-CV-15-002447
 5   Sheryl Elizabeth Standiford and Blaine Martin Standiford v.
 6   Citimortgage, Inc.
 7

 8   I have received the notice for the above styled case. As of
 9   today I have not received a payment for the court reporter's
10   record in this case.
11   Please contact me if you have any further questions.
12   Thank you,
13

14   Amanda Anderson, CSR
15   Official Court Reporter
16   County Court at Law No. 2
17   Travis County, Texas
18   1000 Guadalupe St., Rm 211
19   Austin, Texas 78701
20   512 854-9250
21   FAX: 512 854-4724
22

23

24

25